DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 10/15/2020, which has been entered and made of record. Claims 1-5, 7-8, 10-11, 13-15 have been amended. Claims 6, 9, 12 have been cancelled. Claims 16-21 have been added. Claims 1-5, 7-8, 10-11, and 13-21 are pending in the application. 
The rejections of Claims 11-15 under 35 U.S.C. §101 are withdrawn in view of the amendments of Claims 11, and 13-15, and the cancellation of claim 12.
Response to Arguments
Applicant’s arguments, see p. 11-13 filed 10/15/2020, with respect to Claims 1-15 have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejections of Claims 1-15 have been withdrawn.
Applicant argues that “Applicant respectfully submits that Kumar and Hecht do not provide any teaching or hint of building a volume octree in a bottom up manner that starts with sub-volumes and proceeds to form a larger volume, where the building of the volumes octree comprises the specific generating tasks of claim 1. Kumar specifically states that octrees "are most often used to partition a three dimensional space by recursively subdividing the space ... into 8 octants." Kumar, ¶[0077] ( emphasis added). Recursively subdividing refers to a top down approach to forming an octree, not a bottom up approach as claimed. The secondary reference, Hecht, refers progressive subdivision of a volume into smaller sub-volumes ('octants')." Hecht, ¶[0019] (emphasis added). The progressive subdivision of a volume into smaller sub-volumes is a top down approach to forming an octree.” (Remarks, p. 11-13)
In reply, the Examiner agrees.
Allowable Subject Matter
Claims 1-5, 7-8, 10-11, and 13-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowed for reasons given in Applicant's remarks on 10/15/2020 and also discussed in the Response to Arguments section above. The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of independent Claim 1. Independent Claim 11 is similar in scope to Claim 1, and therefore also contain allowable subject matter. Dependent claims depend from these independent Claims, and therefore also contain allowable subject matter.
Claim 7 has been rewritten from dependent form to independent form to incorporate base claim 1 and to recast the claim as a non-transitory storage medium claim, thus claim 7 is allowable. Claim 8 depends from claim 7 and therefore also contain allowable subject matter.
The closest prior art (Kumar and Hecht) teaches building a volume octree for object modeling. However, the closest art fails to teach all the features of the independent claims 1, 7, and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI WANG/Primary Examiner, Art Unit 2611